327 F.3d 829
UNITED STATES of America, Plaintiff-Appellee,v.Juan RAMIREZ-LOPEZ, Defendant-Appellant.
No. 01-50164.
United States Court of Appeals, Ninth Circuit.
Filed March 20, 2003.

1
Before: KOZINSKI and GOULD, Circuit Judges, and CEBULL,* District Judge.

ORDER

2
In light of the district court's order dismissing the indictment with prejudice on March 6, 2003, the opinion filed January 10, 2003 is withdrawn. The case is dismissed. We further order that mandate issue immediately.



Notes:


*
 The Honorable Richard F. Cebull, United States District Judge for the District of Montana, sitting by designation